Cite as 2017 Ark. App. 585


                 ARKANSAS COURT OF APPEALS
                                       DIVISION I
                                       No. CR-17-75



JERRICK LONDON                                  Opinion Delivered: November   8, 2017

                               APPELLANT APPEAL FROM THE ARKANSAS
                                         COUNTY CIRCUIT COURT,
V.                                       SOUTHERN DISTRICT
                                         [NO. 01DCR-08-10]

STATE OF ARKANSAS
                                                HONORABLE DAVID G. HENRY,
                                                JUDGE
                                  APPELLEE
                                                AFFIRMED


                         RAYMOND R. ABRAMSON, Judge

        Jerrick London appeals the Arkansas County Circuit Court’s order revoking his

 suspended imposition of sentence (SIS) on the charge of delivery of cocaine, a Class Y

 felony. He argues that there was insufficient proof that he inexcusably failed to pay as

 ordered. We affirm.

        London entered a negotiated plea of guilty in the circuit court on June 18, 2009. He

 pled to delivery of cocaine, a Class Y felony. He was sentenced to an SIS of 240 months

 with conditions that included payment of a $5,000 fine suspended upon compliance of all

 terms and conditions, and also payment of costs at a rate of $75 a month.

        The State first petitioned to revoke London’s SIS in December 2011, alleging that

 he had violated the terms by failing to make any of the required monthly payments, being

 arrested for robbery and failure to appear, and testing positive for phencyclidine (PCP).
                                 Cite as 2017 Ark. App. 585

Upon motion of the State, the circuit court entered an order on October 10, 2014, nunc

pro tunc to August 1, 2012, dismissing the first petition without prejudice with the

requirement that the conditions of London’s suspended sentence be strictly enforced.

       On November 19, 2014, the State filed a second petition to revoke London’s SIS,

re-alleging the allegations in the first petition to revoke. Additionally, the State alleged that

London had violated the conditions of his suspended sentence because he had been arrested

for public intoxication, loitering, and possession of instruments of crime. London was

arrested on the petition. However, based on his representations to the prosecutor that if

released he would receive disability income from which he would make payments toward

his fines and court costs and that he would report for the revocation hearing on April 27,

2016, he was released on February 24, 2016. London did not appear for the April 27 hearing.

       At the revocation-and-failure-to-appear hearing on September 29, 2016, the only

violation addressed was London’s complete failure to pay fines and costs. 1 Both the State

and London stipulated that he had not made any payment on the fines and costs as ordered.

London’s suspended sentence was revoked, and the circuit court sentenced him to 10 years’

imprisonment in the Arkansas Department of Correction (ADC). This appeal followed.

       To revoke probation or an SIS, the burden is on the State to prove the violation of

a condition of the probation or SIS by a preponderance of the evidence. Jones v. State, 355
Ark. 630, 144 S.W.3d 254 (2004). A circuit court may revoke an SIS if it finds by a

preponderance of the evidence that the defendant inexcusably failed to comply with a single



       1
        We note the sentencing order filed on October 5, 2016, contains the incorrect date
of the hearing as September 28, 2016.

                                               2
                                 Cite as 2017 Ark. App. 585

condition of his or her suspension. See Ark. Code Ann. § 16-93-308(d) (Supp. 2015). On

appellate review, the circuit court’s findings will be upheld unless they are clearly against

the preponderance of the evidence. Nelson v. State, 2010 Ark. App. 549. Because the

burdens are different, evidence that is insufficient for a criminal conviction may be sufficient

for revocation of probation or SIS. Id. Thus, the burden on the State is not as great in a

revocation hearing. Id.

       Furthermore, because the determination of a preponderance of the evidence turns

on questions of credibility and weight to be given to the testimony, we defer to the circuit

court’s superior position. Id. Specifically, we have noted that “[t]he circuit court is not

required to believe the testimony of the defendant because he is the person most interested

in the outcome of the hearing.” Rhoades v. State, 2010 Ark. App. 730, at 3, 379 S.W.3d
659, 661.

       If the alleged violation involves the failure to pay court ordered fines and costs, the

court may revoke the suspended sentence if it finds the defendant has failed to make a good-

faith effort to pay the obligation. Thompson v. State, 2009 Ark. App. 620. While the State

has the burden of proving that the failure to pay is inexcusable, once the State has introduced

evidence of nonpayment, the burden shifts to the defendant to provide a reasonable excuse

for his or her failure to pay. Id. This court reviews the sufficiency of the evidence supporting

revocation in the light most favorable to the State. E.g., Bohannon v. State, 2014 Ark. App.
434, at 5, 439 S.W.3d 735, 738.

       In the instant case, both the State and London stipulated that he had not made any

payment of fines and costs as ordered. London testified that since he pled guilty in 2009, he


                                               3
                                 Cite as 2017 Ark. App. 585

had been disabled and unemployed and had either lived with his sister or been incarcerated

for probation violations on another criminal conviction. London also introduced a Social

Security Administration (SSA) letter dated August 24, 2015, that stated his date of disability

was June 18, 2014, and that his monthly disability benefit of $733 would resume on

September 1, 2015. The letter indicated that he had previously received disability payments,

but London denied having ever received any disability payments prior to 2016 and testified

that his disability payments were suspended while he was incarcerated.

         London introduced his ADC “Pen Pack” to show that since he pled guilty in 2009,

he had been repeatedly incarcerated for violating the terms of his probation on a separate

conviction. He also denied ever having received a lump-sum disability payment retroactive

to the date of disability; however, he later equivocated, stating that he needed to “check on

that.”

         London admitted to receiving disability payments after his release on February 24,

2016, until he was arrested in June 2016 on the revocation petition. While he also claimed

that he attempted to pay $20.00 in April 2016 and that the money order was returned to

him because he had mailed it to the wrong address, he did not introduce any evidence to

support this claim.

         The circuit court found, as agreed and stipulated by the parties, that there had been

“absolutely no payments made on the obligation contained in the sentence.” The court also

found that although the record was unclear whether he had received disability income prior

to 2016 due to the periods of incarceration, it was undisputed that he did receive disability

income after his release in February 2016 but failed to make any payment.


                                               4
                                 Cite as 2017 Ark. App. 585

       Furthermore, the circuit court found London’s testimony that he did not receive a

lump-sum disability payment, retroactive to the date of disability, not credible. The circuit

court revoked London’s suspended sentence based on these findings. Moreover, as the State

asserts in its brief, the introduced SSA letter demonstrates that London was capable of

directing the SSA to mail his benefits check directly to him instead of making a direct deposit

into his bank account, negating London’s mental disability excuse.

       We cannot say that the circuit court erred, because there was sufficient evidence to

support the court’s finding that London inexcusably violated a condition of his suspended

sentence. London did not present a reasonable excuse regarding his nonpayment of fines

and costs as ordered. There is also no evidence to support London’s argument that even if

he had received the SSA checks, his mental disabilities rendered him incapable of complying

with the order to make monthly payments. Accordingly, we affirm.

       Affirmed.

       GLADWIN and WHITEAKER, JJ., agree.

       Knutson Law Firm, by: Gregg A. Knutson, for appellant.

       Leslie Rutledge, Att’y Gen., by: Rebecca Kane, Ass’t Att’y Gen., for appellee.




                                              5